Citation Nr: 0945876	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-13 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to an effective date earlier than August 16, 
1994, for the grant of service connection for a postoperative 
low back injury, to include based upon clear and unmistakable 
error (CUE) in a November 1971 rating decision, which denied 
entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1967.  The Veteran received the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 Decision Review Officer (DRO) 
decision, which in pertinent part, granted service connection 
for a postoperative low back injury and assigned a 60 percent 
disability evaluation, effective June 23, 1999.  

During the pendency of the appeal, the RO assigned an 
effective date of August 16, 1994, for the grant of service 
connection for the Veteran's postoperative low back injury, 
as noted in a March 2007 DRO decision.  Despite the earlier 
effective date assigned by the RO, the Veteran's appeal 
concerning this claim remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In July 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  In a November 1971 decision, the RO denied service 
connection for a back condition.  

2.  The Board affirmed the November 1971 RO decision and 
denied service connection for postoperative residuals of a 
laminectomy for a herniated lumbar disc in a February 1973 
decision.  

3.  The Veteran did not appeal the February 1973 Board 
decision.  

4.  The Veteran filed an application to reopen his claim for 
service connection for a back condition on June 23, 1999.  

5.  In May 2005, the RO granted service connection for a 
postoperative low back injury and assigned an effective date 
of June 23, 1999.  

6.  In a March 2007 DRO decision, the RO granted an earlier 
effective date of August 16, 1994, for the Veteran's service-
connected postoperative low back injury based on the addition 
of new and material evidence.  


CONCLUSIONS OF LAW

1.  The November 1971 decision, which denied service 
connection for a back condition has been subsumed by the 
February 1973 Board decision and cannot be challenged on the 
basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.105, 20.1104 (2009).  

2.  The criteria for an effective date prior to August 16, 
1994, for the grant of service connection for a postoperative 
low back injury have not been met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.400 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

Clear and Unmistakable Error (CUE)

Pursuant to 38 C.F.R. § 3.104(a) (2009), "[a] decision of a 
duly constituted rating agency ... shall be final and binding 
... based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when VA has 
made a clear and unmistakable error (CUE) in its decision 
pursuant to 38 C.F.R. § 3.105.  Under 38 C.F.R. § 3.105(a), a 
prior decision must be reversed or amended "[w]here evidence 
establishes [CUE]."

The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has held that there is 
a three-pronged test to determine whether CUE is present in a 
prior determination: (1) "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  

During the current appeal on the issue of entitlement to an 
earlier effective date for the Veteran's service-connected 
postoperative low back injury, the Veteran subsequently 
attempted to raise the ancillary allegations of CUE in the 
November 1971 decision, which denied service connection for a 
back condition.  As a preliminary step in considering the 
Veteran's earlier effective date, the Board will address the 
inextricably intertwined matter of CUE in the November 1971 
decision that has been raised by the Veteran.  

Historically, in October 1971, the Veteran filed an informal 
claim seeking service connection for a back condition.  In 
the October 1971 claim submitted by the Veteran's 
representative, it was noted that the Veteran received a back 
injury as a result of a "cave-in of a bunker."  The RO 
denied the Veteran's claim in November 1971, indicating that 
available records do not show treatment for his back 
condition during service.  The Veteran expressed timely 
disagreement in December 1971 and perfected an appeal in 
January 1972.  After remanding the Veteran's claim in May 
1972 to obtain VA and private medical records, the Board 
affirmed the RO's November 1971 decision.  In the February 
1973 decision, the Board acknowledged the Veteran's 
contentions of injuring his back in service, as service 
treatment records refer to a cave-in accident.  However, 
service treatment records only note complaints of chest pain 
with no reference to the low back.  It was not until January 
1969, that the Veteran first complained of low back pain.  
Furthermore, his initial claims for service connection 
included an injury to the head, chest, and left shoulder, all 
as a result of the bunker incident, with no mention of a low 
back disorder.  See the January 1968 VA Form 21-526, 
Veteran's Application for Compensation and/or Pension.  The 
Board concluded that because no symptomatology referable to a 
low back disorder was reported during service or found upon 
separation from service, and the Veteran admitted to 
initially experiencing low back pain approximately eight 
months after discharge from service, service connection for a 
low back disorder, resulting in a laminectomy of the lumbar 
spine and a herniated lumbar disc, must be denied.  As such, 
the Board affirmed the November 1971 RO decision.  

When a determination of the agency of original jurisdiction 
is affirmed by the Board, such determination is subsumed by 
the final appellate decision and may not thereafter be 
reopened and allowed except upon receipt of new and material 
evidence.  A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2009).  An unappealed rating decision, reviewed on 
the merits by the Board, is subsumed in the Board decision 
and is not subject to a claim of CUE as a matter of law.  
Manning v. Principi, 16 Vet. App. 534, 540 (2002) (citing 
Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); 
Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal 
Circuit clarified that a later Board decision's delayed 
subsuming of a RO decision occurs only when the Board decided 
the same issue that the RO decided and when the RO decision 
and the Board review were based on the same factual basis.  
Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 2000).  The 
Federal Circuit held that it would be inconsistent with the 
statutes governing the finality of Board decisions to permit 
a CUE challenge before the RO to an earlier RO decision after 
the Board had reviewed all the evidence in that RO decision 
and denied service connection, thus in essence affirming the 
RO decision.  

In its February 1973 decision, the Board performed a de novo 
review of the initial claim, the November 1971 RO decision, 
and the evidence submitted after that decision.  The Board 
affirmed the RO decision on the same claim and factual basis.  
Therefore, the Board concludes that its February 1973 
decision subsumed the RO's November 1971 decision, and that 
the RO decision is not subject to a claim of clear and 
unmistakable error as a matter of law.  The claim is 
therefore dismissed.  

Earlier Effective Date 

Having addressed the Veteran's CUE contentions, the Board now 
turns to the matter of the Veteran's earlier effective date 
claim.  The Veteran contends that the effective date for the 
grant of service connection for his postoperative low back 
injury should be 1981, the year he stopped working due to his 
in-service back injury.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  The effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Id.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 
Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 
(1997).  

As previously indicated, the Veteran filed an informal claim 
for service connection for a back condition in October 1971.  
Service connection was denied by the RO in a November 1971 
decision, and the Veteran appealed.  In a February 1973 
decision, the Board denied service connection for 
postoperative residuals of a laminectomy for a herniated 
lumbar disc.  The Veteran was notified of the denial in 
February 1973.  The decision is final.  

On August 16, 1994, the Veteran requested that his claim for 
service connection for a back condition be reopened, and the 
RO denied the claim in a March 1995 decision.  Notice of that 
determination and of his appellate rights was issued to him 
in March 1995.  The Veteran did not file a notice of 
disagreement with the determination, and the claim became 
final.  38 U.S.C.A. § 7105.  Subsequently, on June 23, 1999, 
the RO received a second request to reopen the claim for 
service connection for a back condition.  In a January 2001 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the Veteran's claim 
of service connection for a back condition.  A notice of 
disagreement (NOD) was received by the RO in May 2001 and a 
VA Form 9 in August 2001.  Thereafter, in a May 2005 Decision 
Review Officer (DRO) decision, the RO granted service 
connection for a postoperative low back injury, and assigned 
a 60 percent evaluation, effective June 23, 1999.  The 
Veteran submitted a NOD in October 2005, disagreeing with the 
effective date and requesting an effective date of 1981, the 
year he became no longer employable due to his back 
disability.  An effective date of August 16, 1994, was 
granted for the Veteran's service-connected back disability 
by way of a March 2007 DRO decision.  The Veteran appealed 
therefrom.  

The Board acknowledges the Veteran's contention of the 
effective date being 1981, the year he stopped working due to 
his service-connected low back disability.  The Board is also 
aware of the current effective date of August 16, 1994, which 
is based upon inferences contained within the evidence of 
record; however, the law and regulations on effective dates 
of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  There is of record no 
communication from the Veteran in 1981, the year he stopped 
working, which could serve as a claim.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal, or informal, for VA benefits).  The Veteran 
and his representative have pointed to no such communication.  
Therefore, the Board concludes that the record does not 
contain any previously unadjudicated claim for compensation 
that could entitle the Veteran to an earlier effective date 
for his claim of service connection for a back condition.  

The Board recognizes, that in November 1989, the Veteran 
wrote a letter to the RO asking whether he could receive a 
"Statement of the Case."  He explained that he wished to 
reopen his service connection claim for a back condition, but 
"first [he] wish[ed] to review that document."  The RO 
responded in a December 1989 letter explaining that service 
connection was previously denied in a February 1973 Board 
decision, which was the final action in his service 
connection claim.  The RO further added that in order for the 
claim to be reopened, he must submit new and material 
evidence to establish that his back disability was incurred 
in or aggravated by service.  The RO concluded by informing 
the Veteran that a "Statement of the Case" was not in order 
because no new decision had been rendered in regards to his 
back claim and thus, no appeal can be made.  

No subsequent correspondence was received by the RO from the 
Veteran or any representative on his behalf.  The Board finds 
that the November 1989 letter could not constitute an 
informal claim as it was merely a letter from the Veteran 
inquiring about his alleged service connection claim.  
Furthermore, the RO responded by providing a thorough 
explanation as to the history of his claim, and inviting him 
to submit new and material evidence if he wished to reopen 
the claim for service connection for a back condition.  No 
follow-up correspondence was received.  Thus, based on this 
record, no earlier effective date for the grant of service 
connection for the Veteran's postoperative low back injury is 
warranted.  

The Board is cognizant to the Veteran's service to this 
country and his belief in the validity of his claim.  However 
the Board is constrained by the law and regulations described 
above governing the establishment of effective dates for the 
award of compensation.  As such, there is no legal basis for 
assignment of an earlier effective date for the grant of 
service connection for cause of the postoperative low back 
injury, and the claim is denied.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In regards to the Veteran's claim of CUE, in Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held in part that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to [CUE] motions."  See 
Livesay, 15 Vet. App. at 179.  It was observed that CUE 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim of CUE is not by 
itself a claim for benefits.  Thus, CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging such error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  

Turning to the Veteran's claim for an earlier effective date, 
no VCAA notice is necessary as well because, as is more 
thoroughly explained above, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the Veteran's VA claims folder.  The 
United States Court of Appeals for Veterans Claims has held 
that an appellant claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
this claim as well.  

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2009).  The Veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claims, and was given the opportunity to present testimony 
regarding his claims.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  No further assistance 
with the development of evidence is required.  





ORDER

The appeal of whether there was clear and unmistakable error 
in a November 1971 rating decision which denied entitlement 
to service connection for a back condition is dismissed.  

Entitlement to an effective date earlier than August 16, 
1994, for the grant of service connection for a postoperative 
low back injury is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


